 414DECISIONSOF NATIONALLABOR RELATIONS BOARDSundstrand Castings Company and Sundstrand Corpo-rationandLocal 233, International Molders andAlliedWorkersUnion,AFL-CIO.Cases13-CA-11299 and 13-CA-11689March 6, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND PENELLOOn July 29, 1973, Administrative Law Judge IvarH. Peterson issued the attached Decision in thisproceeding. Thereafter, the General Counsel and theCharging Party filed exceptions and a supportingbrief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judge asmodified herein.On March 3, 1972, the Union filed charges in Case13-CA-11299 alleging that the Respondent's institu-tion of an incentive pay plan and the disciplinaryactions and layoffs arising out of the implementationof that plan constituted unfair labor practices. OnMay 4, 1972, Case 13-CA-11299 was settled by theRespondent and the Regional Director for Region13; the Union did not appeal the settlement. On July27,1972,theUnion filed charges in Case13-CA-11689 alleging a refusal to bargain withrespect to Respondent's decision to close its facilitiesand alleging also an unlawful failure to reinstatestrikerswho had offered to resume their work. Acomplaintwas issued in Case 13-CA-11689 onSeptember 20, 1972. On January 8, 1973, theRegionalDirectorwithdrew his approval of thesettlement agreement in Case 13-CA-11299 andissued an amended consolidated complaint coveringCases 13-CA-11299 and 13-CA-11689.We have long followed a policy that settlementagreements will not be set aside absent a breach oftheir provisions or the commission of subsequentunfair labor practices.' It is undisputed that Respon-dent fully complied with the terms and conditions ofthe settlement agreement in Case 13-CA-11299.Furthermore, the Administrative Law Judge found,and we agree, that the Respondent committed noadditional unfair labor practices. In these circum-stances, the policies of the Act are best effectuatedby reinstatement of the settlement agreement in Case13-CA-11299. Unlike the Administrative Law Judge,209 NLRB No. 73therefore,we find it unnecessary to consider thematters covered by that settlement agreement and,consequently,we do not adopt his findings withrespect to such matters.2CONCLUSIONS OF LAW1.The Respondent is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.Respondent has not engaged in the unfairlabor practices alleged in the amended consolidatedcomplaint.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the amendedconsolidated complaint herein be, and it hereby is,dismissed in its entirety, and that the settlementagreement in Case 13-CA-11299 be, and it hereby is,reinstated.iSee,e.g.,Mohasco Industries, Inc (Laurens Park Miii).172 NLRB 2079.2Specifically covered bythe settlement were the complaint allegationsconcerning the installment of an incentiveplan, all disciplinaryaction takenpursuant toit, the recallof employeeswho were laid off in anticipation ofthat plan, and the suspension of Preston HarrisNot mentioned by theterms of that settlement agreement were thealleged discriminatorysuspension and dischargeofWillieWilliams andTom Bell, respectively.However, sincebothof thoseevents occurred priorto the settlement, it may well be that, under the principle laid down by theBoard in Steve's Sash &Door Co,164 NLRB 468, 473, enfd. in relevant part401 F 2d 676 (C A. 5), theRespondent's alleged unlawful treatment of themwould be barred fromlitigation before us as presettlement conduct, unlessthe alleged violations were-(1) not known to GeneralCounsel or readilydiscoverablethrough investigation,or (2) explicitlyreserved from thesettlementby thepartiesWe find it unnecessary to resolve whether thesetwo elements are present in the instant case,since,in any event,we agreewith the Administrative Law Judgesdispositionof the allegationsconcerningWilliams and Bell on the merits.DECISIONSTATEMENT OF THE CASEIvAR H.PETERSON,Administrative Law Judge:Iheardthis consolidated proceeding in Chicago,Illinois, beginningon January 30, and concluding on February 2, 1973, uponthe complaints issued by the Regional Director for Region13,on September 20, 1972 and January 8, 1973. basedupon charges filed on March 3 and July 28, 1972, by Local233, InternationalMolders and Allied Workers Union,AFL-CIO,herein called the Union,against SundstrandCastings Company and Sundstrand Corporation,hereinreferred to as the Respondent.Briefly stated, the com-plaints alleged that early in 1972 Respondent unilaterallyinstituted an incentive pay plan in violation of Section8(a)(5) and 8(d) of the Act; laid off 42 employees inanticipation of increasing production under the incentivepay plan: suspended employee Preston Harris under theplan and because of his position as a union committeeman;issued oral and written warnings to numerous employees SUNDSTRAND CASTINGS CO.for failure to achieve the incentive plan standards; andsuspended employee Willie Williams for openly opposingthe plan. The position of counsel for the General Counselis that when the Union filed an unfair labor practice chargeconcerning the foregoing conduct, the Respondent formu-lated a scheme to force the employees into a strike so thatthe blame for the ultimate closing of the plant would belaid at the Union's door step rather than being attributedto the president and vice president of the Respondent, whohad urged the purchase of the plant in 1967. Counsel forthe General Counsel further contends that, in furtheranceof this scheme, the Respondent terminated employee TomBell, and adopted a new policy of not resolving grievances.Afte; the strike began, so counsel for the General Counselcontends, the Respondent prolonged the strike by continu-ing the new grievance policy and denying severance pay tostriking union employees, while granting severance pay tononstriking, unrepresented, salaried employees. Finally, itis contended that when the unfair labor practice strikersunconditionally offered to return to work, the Respondentrefused to reinstate them.Upon the entire record in the case, my observation of thewitnesses as they testified, and careful consideration of theable briefs filed by counsel for all parties on or aboutMarch 26. 1 make the following:FINDINGS OF FACT1.JURISDICTIONSundstrand Corporation and its wholly owned subsidiarySundstrand Castings Company are both Delaware corpo-rations. Sundstrand Corporation maintains its principaloffice in Rockford, Illinois, whereas Sundstrand CastingsCompany maintained a plant in Chicago where it engagedin the manufacture of molded castings until about July 21,1972, when operations ceased. Admittedly, both concernsare engaged in commerce within the meaning of the Actand meet the jurisdictional standards of the Board. I findthat the Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act. Ifurther find that the Union is a labor organization withinthe meaning of Section 2(5) of the Act.1III.THE ALLEGED UNFAIR LABOR PRACTICESA.BackgroundThe parent corporation purchased the facility involved inthe present case from Howard Foundry in 1967 and theoperations of the foundry were assumed and continued bySundstrand Castings. The evidence is uncontradicted thatfrom the beginning of operations the Respondent lostmoney.The losses for 1969, 1970, and 1971 were$1,000,400, $2 million, and $840,000, respectively. For theIAt the begining of the hearing the Respondent moved to dismisscertain allegations in the complaint for the reason that a settlementagreement had been entered into between the Respondent and the RegionalDirector in Case13-CA-11299,dated May 4, 1972 Under date of January8, 1973, the Regional Director withdrew his approval and set aside thesettlement agreement,for the reason that since May 4"new evidenceestablishes reasonable cause to believe that Sundstrand Casting Companycommitted unfair labor practices prior and subsequent to the signing of the415first 3 months of 1972 theloss was in excessof $715,000.BenWeissman,who retired in September 1972 andtheretofore had been in charge of personnel and industrialrelationsfor the Respondent, testified that despite the factthat the Respondent spent considerable amounts forimproved machinery and rearranged the shop layout,productivity continued to worsenand lossescontinued.Weissman further testified that customers who in the pasthad placed orders with Respondent refused to reorderbecause they were able to obtain the product elsewhere fora lower price. Robert Sugarman, counsel for the Union forapproximately 10 years, testified that Philip Polgreen,Respondent's director of industrialrelations,at one pointoffered to allow the Union to look at the books ofRespondent Castings but not of the parent corporation.According to Respondent, performance reviews indicatedthat production at the foundry averaged 60 to 70 percent ofaccepted industry standards. In consequence,managementdecided it was necessaryto increasethe level of productivi-ty or to cease operations. One method was to counsel anddiscipline those employees whose production was thelowest, and the other was to devise an incentive system toreward employees who produced more than 90 percent ofstandard.Early in 1972 Respondent adopted a considerably firmerattitude toward employee productivity. Prior thereto,employees had worked at whatever rate they themselveschose.Management personnel determined to institute asystem of progressive discipline for employees with thelowest rates of production. Accordingly, where verbalencouragement did not produceresults,employees weregiven oral, and/or written warnings in an effort to improvetheiroutput or face further discipline. One employee,Preston Harris, was given a disciplinary suspension, whichishere inissue.According to the Respondent, Harris'production was the lowest in his department (50 percent)and verbal efforts to improve his output had not succeed-ed;moreover, his job as coremaker was at the verybeginning of the production line and, in consequence, theproduction rate of other employees in his departmentdepended to a substantial extent upon how quickly heproduced a core. The Respondent, therefore, argues thatHarris was a logical employee with which to begin thedisciplinarypolicy.The Respondent's evidence is thatHarris was initially givenan oral warning, followed by awritten warning. Thereafter, he was suspended for a halfday on Friday, February 11. When he returned thefollowingMonday, and his performance apparently didnot improve, he was given a 2-day suspension. Upon hisreturn Harris improved his work output and has continuedto maintain it.Counsel for the General Counsel contends that Harriswas selected for discipline because he was a unioncommitteeman. To the contrary, Respondent contends thatabove-mentioned Agreement. These unfair labor practices are setforth asallegations in theNotice of ConsolidatedHearing issued on this date " Hefurtheradvised that "the specific issues involved in the SettlementAgreementwillbe alleged as unfair labor practices in the amendedcomplaint issued today.However, in those instances where there has beencompliance with the Settlement Agreement we will seek no additionalremedy."Idenied the motion, without prejudice to its renewal;itwas notrenewed. 416DECISIONSOF NATIONALLABOR RELATIONS BOARDthe uncontradicted evidence plainly supports the disciplinemeted out to him and that his subsequent improvement inproduction output demonstrates that the Respondent waswarranted in considering him to be an unreasonably lowproducer and justifies the action taken against him.B.The Incentive ProgramCounsel for the General Counsel contends that theinstitution of the incentive plan constitutes a violation ofSection 8(a)(5) of the Act. On the other hand, theRespondent alleges that the program was instituted onlyafter it had reached a collective-bargaining impasse withthe Union.James Lenoir, who had worked for the Respondent or itspredecessor since October 1947, had been a committeemanfor the Union from 1950 to 1957 and in the latter year waselected shop chairman, a position he held until the strikewhich began March 28, 1972. On November 30, 1971,Lenoir attended a meeting together with Walter Nezgoda,assistant shop chairman, Don Malaney, and Ben Weiss-man, vice president and general manager and industrialrelationsmanager, respectively.At that time Malaneystated that he desired to put in an incentive plan, which herepresented would permit the employees to make moremoney. Lenoir stated that he was not in a position toaccept that proposal, but had to contact the International.Malaney cautioned Lenoir not to discuss this proposal withthe union membership. Lenoir was also informed that ifthe plan were instituted, no employee would be disciplinedif he did not come up to standard.On January 13, 1972, representatives of the Companyand the Union, including one Tony Tnzna, assigned by theInternational,met to discuss the incentive plan. OnJanuary 28 representatives of the parties again met and onthisoccasionMalaney stated that he wished to put theincentive plan into effect as soon as possible. According toLenoir, union representatives "explained to him still themembership had to approve this before it could be put intoeffect."Malaney stated that he would like to present thematter to the union membership himself. The followingMonday Malaney did have meetings with employees andpassed out literature concerning the incentive plan. In themeeting with night-shift employees Malaney, so Lenoirtestified,explained "how badly he needed this plan inorder for the plant to operate." An employee, WillieWilliams, asked permission to speak and "got up andexplained to the membership and Mr. Malaney andeverybody else present that he had worked for a shop thathad an incentive plan, the plan was no good." He furtherstated that "it was one of the worst things you could putinto a plant." He recommended that the employees notaccept it. At that point Malaney asked Weissman for theidentityof the employee that had opposed the plan.C.The Discipline of Preston HarrisAccording to the testimony of Fair, Malaney in earlyFebruary 1972 told Fair and Martin that they had "todisciplineand pressure the employees to accept theincentive plan" and added that they "are the two fellows tomake this thing go." The day the incentive program wasplaced into effect, February 9, Harris, who was also aunion committeeman, was given an oral warning byForeman Pete Camerano with respect to the standardunder the new incentive plan; Harris was warned that if hedid not come up to "the rate that we have set" he would besuspended. Camerano informed Harris and Shop Chair-man Lenoir that he was acting under "orders." Thefollowing day, Harris was given a written warning byCamerano. The day thereafter, Camerano suspendedHarris for a half day for failure to meet productionstandards.When Lenoir protested that this action wasunfair, Camerano replied that he was acting under orders.The same day, McNeely called Martin and Fair into hisofficeand told them that the Respondent had takendisciplinary action against Harris because he was "not upto standard." McNeely further informed them that he wasgoing to "discipline guys on days" and that they would"have to discipline guys on nights, otherwise, if you don't,itwillmake us all look bad. You have to find something todiscipline them for." In response, Martin and Fair said thatthey were not going to discipline employees for no reason.McNeely responded that the "guys are either innocent orguilty. In this case they are guilty. You will do it. [We] haveto have it for a tool to fight with. [We want] Rockford toknow that it wouldn't be our fault; it would be the Union'sfault because [they] did not cooperate. Preston Harris wasa good example for the men to start on, a good example tostarton the committeeman to accept the incentiveprogram."McNeely testified that it was his decision to disciplineHarris and that he was aware on February 9 that Harriswas a union committeeman.Harris was given a 2-day suspension on February 15 byCamerano, allegedly for failing to meet incentive stand-ards. Lenoir protested, saying, "Pete, I don't think this isright.Why are you picking on a union representative? Youhave got other employees in here not coming up tostandard." On the first day of Harris'suspension,Lenoirhad a conversation with Camerano concerning the newman who had replaced Harris. This was in the presence ofNezgoda. Lenoir asked Camerano how many pieces Harrishad been turning out, and Camerano replied that it wassomewhere in the neighborhood of 400 or better. Lenoirthen asked how many pieces the new man had turned outand Camerano, according to Lenoir, replied, "No, Jimmy,he didn't come no where near what Preston had done."The following day Lenoir, in company with Nezgoda,asked the replacement employee how many pieces he hadturned out, and at the end of the shift they returned to theman'smachine and the replacement employee showedthem the card which indicated that the number of pieces hehad turned out was in the neighborhood of 370 or 375. ToLenoir's knowledge, the replacement employee did notreceive any warning for poor production nor was he givena suspension. The Union filed two grievances concerningthe Harris matter.The parties stipulated that on or about February 15 theRespondent issued oral or written warnings to 13-namedemployees "because of production deficiencies under thestandard hour incentive plan." They further stipulated thaton or about March 17, the Respondent issued oral and/or SUNDSTRAND CASTINGS CO.written warnings to 10-named employees, many of whomwere included in the February 15 warnings, "because ofproduction deficiencies under the standard hour incentiveplan."D.The Suspension of WilliamsWilliams began work on September 13, 1971, as a night-shift coremaker. On January 31, he attended one of themeetings in which company personnel urged the employeesto accept the proposed incentive program. After Malaneyfinished speaking,Williams asked permission to speak andstated that the proposed program "is no good because Ihave just come out from under the same situation theywant to set up here." He characterized the incentiveprogram as "fast labor" rather than piece work. It isundisputed that afterWilliams spokeMalaney askedWeissman for the identity of the employee who hadopposed the incentive plan.On February 8, McNeely and Plant Manager Valaskahad a number of meetings in each department to informthe employees of the implementation of the incentive plan.In thecoredepartment,Williams stated thatMcNeely"was told in the meeting by me that this thing wasn't anygood."McNeely testified thatWilliamswas the only"name" he remembered of those who opposed theincentive program.Fair testified that on February 11, McNeely told himthat theRespondent was givingWilliams a 30-daysuspension for "deliberately" "messing up" 70 castmgs.Fair argued that other men were doing the same type ofwork and that Williams should receive a verbal and writtenwarning before being given a suspension. McNeely repliedthatMalaney had instructed him to give Williams a 30-daylayoff, and that Williams and another employee "comefrom another plant where they had the incentive program.We have to get something on them to get them out of theplant altogether, so, otherwise them two guys will make ithard for the other guys to accept the incentive program."Martin and Fair protested this action to Weissman, but thelatter stated thatMalaney had ordered a 30-day suspen-sion.When Williams was informed by Fair of thesuspension,Williams protested that he was merely follow-ing instructions given him by McNeely and Fair as to theamount of "paste" that should be applied to the gooseneckof the core machine. Fair told Williams that his suspensionwould commence after he completed his shift that day-During this meeting McNeely instructed Martin and Fairto observe Williams during the shift. There is considerabletestimony that while observing Williams, Fair and Martindetermined that the application of too much paste (fivelayers) as a sealer was the cause of the "scrap" product,inasmuch as the excessive paste ran inside the mold andcaused holes in the metal product. Martin stated thatWilliams had "no business" being given a 30-day suspen-sion inasmuch as he was merely following instructionsgiven him by Fair and McNeely. There is undisputedtestimony that, approximately 1 month before the suspen-2Counsel elaborates on this by stating that it believed there would be noproductivity increase so long as the work flow was such that the employeeswere not required to work harder, that is "if all of the work got done byworking at 50% efficiency, why should they work at 80% efficiency'"'417sion,McNeely had instructed Williams and employeesJimmy Rhodes, Barlow and Cliff to "put the paste acrossthe gooseneck five times to make sure we get a good seal."Before being suspended on February 11, Williams did notknow that he was allegedly producing scrap, and had neverreceived a reprimand on any matter.The day following the suspension of Williams, Martinand Fair met with Malaney. The latter stated that they hadmishandled the matter and that he wanted "WillieWilliams and the other guys out of here. Willie Williams isone of the guys who spoke up and who spoke against theincentive program at one of the employees' meetings."Under cross-examination, McNeely and Malaney admittedthatMartin and Fair had protested Williams' suspension.Malaney testified that Martin and Fair "made an error inthe performance of disciplinary action . . . when theydisciplined the man, that he was to be gotten off the floorand sent home immediately ...."The Union filed a grievance concerning the disciplinegivenWilliams and it was processed through the grievanceprocedure. There is no showing that in any of the grievancemeetings the Union contended that the discipline givenWilliams was in any manner related to his opposition tothe incentive plan. It appears that Williams was not theonly employee who spoke against the incentive plan; otheremployees expressed their opposition and, in fact, testimo-ny adduced by the Union is to the effect that themembership was almost 100 percent against the plan.E.The Layoff of Forty-two Employeeson January 28Paragraph 8 of the complaint alleged that the Respon-dent laid off 42 employees, who were members of theappropriate unit, on or about January 28, and that thisaction "was based, in part, on Respondent's decision thatunder the incentive pay program . . . there would be needfor fewer employees because of increased production." Onthe other hand, counsel for the Respondent in his briefcontends that the General Counsel failed to sustain hisburden of proof that this action constituted a violation ofthe Act; indeed, he asserts that there "is not a scintilla ofevidence in the record to support the allegations in thecomplaint that the layoff of 42 employees on January 28,1972, was undertaken in part on account of the anticipatedadvent of the incentive plan." Respondent's counselcontends that both Weissman and Malaney explained thatthe decision to lay off was entirely unrelated to the wageincentive system and that the reasons for the layoff were(a) that General Motors, the Respondent's major customer,reduced its volume of orders and (b) apart from theforegoing the Respondent was overstaffed for the amountof work available.2 It is further contended that no evidencewas produced by counsel for the General Counsel showingthat the layoffs were inanyway connected with theincentive plan. Rather, counsel for the General Counsel, itisasserted, relied entirely upon a pretrial affidavit signedbyWeissman. In that document, executed March 20,Accordingly,it is contended that the Respondent simply reduceditsworkforceto a level that could handle the work if the employees produced at anacceptable rate. 418DECISIONSOF NATIONALLABOR RELATIONS BOARDWeissman is credited with saying the following: "OnJanuary 28, 1972. there was a reduction in the schedulebecause of G.M: s reduced requirements. There was a hopethat because of increased production with the incentiveprogram there would be less need for certain of theemployees and thereforea totalof 42 employees were laidoff on January 28, 1972. All 42 employees would have beenunder the incentive program."As a witness, Weissman stated that thatstatement wasmade,"but thatstatementneeds to have an explanation."Weissman testified that the Respondent "had to take alook at the total of its labor costs and a total of itsproductivity, together with the fact that General Motorshad reducedthe amountof products that they wanted fromus."He further added that "it had been hoped that afterthese people were laid off, that if the productivity hadcome to someplace where he had hoped it would, thesepeople would have been put back." He added that theforegoing "is my meaning when 1 say that the people wereaffected by the incentive."Weissman denied that theforegoingstatementwas "exactly what he told the agent ofthe Board." Weissman further testified that thestatementwas in error in reciting that "all 42 employees would havebeen under the incentive program." In fact, he stated,about 25 or 26 would have been under the incentiveprogram and that the remainder were theleast senioremployees who were maintenance employees, and were not.,any part" of the incentive plan.F.TheTerminationof Tom BellBellhad worked as a furnance operator with theRespondent and its predecessor for something over 24years.On March 24, 1972, McNeely accused Bell ofstriking his foreman, Gupta Sudir. McNeely scheduled afirst-step grievancemeeting immediately after the allegedincident, but refused to allow the witnesses to the event tobe present. Lenoir stated that he would not "sit in anymeeting" without witnesses, and instructed Bell to gohome. As Bell walked out of the front door at the plant,McNeely followed him into the middle of the street andshouted "you are fired. Don't come back." Bell and J. C.Harris, a witness to the alleged altercation, testified that noassault occurred and that Sudir and Bell merely engaged ina short conversation about the desirability of putting coldiron into a hot furnance. According to the testimony, Sudirwalked away when Bell questioned his judgment in thematter. The testimony of Bell and Harris was not disputed.On the following workday, March 27, the first andsecond grievance step meetings were held. Admittedly,McNeely refused to permit the presence of the numerouswitnesses to the incident. Moreover, McNeely testified thathe never at any time thereafter talked to the witnesses tothe alleged assault. The Respondent upheld the discharge.In the following 2 days, Lenoir approached Valaska onseveral occasions to request a meeting on the Bell matter,but Valaska stated on each occasion that he did not havethe time.Lenoir testified that during 17 years of handlinggrievances as shop chairman the Company (1) neverrefused to allow witnesses in the early grievance stages; (2)never discharged an employee outside of the plant or afterworking hours; (3) never discharged an employee prior tothe first two steps of the grievance procedure; and (4) thatthe plant manager had never refused to process a thirdgrievance step no later than I day after the second step ofthe procedure. Fair testified that on March 24, the dayfollowing the alleged altercation,McNeely told him andMartin, "You know, Tom Bell struck a supervisor." Fairstated that he did not believe this and McNeely answeredthat Bell was discharged. Martin then stated, "George, youare making a big mistake. These guys will go out on strike."McNeely, so the testimony goes, replied "Good." This iswhat we want them to do. We want to let Rockford know ifwe close the joint it wouldn't be our fault. It is the Union'sfault because they would not cooperate. If they walk out,theywill take the monkey off the Company's back."On March 26, the Union voted to strike over unfair laborpractices, including the discharge of Bell. As previouslyrelated, the strike began on March 28. About a week later,McNeely, Martin, and Fair were working in the plant.During the course of a conversation, Fair asked McNeelywhether he believed that Bell had struck a supervisor.McNeely, according to the testimony, responded bystating, "No, I don't, but I have to protect my supervisors.The Companywas usingTom Bell as a weapon to get theguys to walk out on strike so they could close the jointdown."Bell wasnever reinstated. On June 29, during thecourse of the final grievance step, the Respondent refusedto change Bell's discharge to a "quit" for purposes offuture employment.3On February 27 a unionmeeting wascalled and Lenoirspoke to the assembled members, stating that the Respon-dentwas "in violation of unfair labor practices." Hereferred specifically to the incentive plan, employeediscipline,Harris and Williams, and to the failure of theRespondent to processgrievances.He stated that theUnion intended to file unfair labor practicecharges againstthe Respondent and the employees voted unanimously tostrike.On February 29, the Union sent the Respondent aletter giving notice that "there was no adjustmentsatisfac-tory to the Union in connection with any of the grievancesdiscussed at the fifth step meeting between the parties heldon February 24, 1972." However, the Union didnot strikeat this time. On March 3, the Union filed unfair laborpractice charges alleging violation of Section 8(a)(1).(3),and (5) and 8(d) of the Act.At a meeting early in March among McNeely, Martin,and Fair, in McNeely's office, McNeely stated that he didnot think the employees "are going out." Martin, however,stated that "these guys are going out on strike. They arewaiting until the time is right." McNeely then stated thatthat "is what we want them to do. We want to let Rockfordknow if the guys go out it is not our fault. It will take themonkey off the Company's back because the Union doesnot cooperate." He added that the Respondent did notintend to settle anygrievancesand "was not going to givean inch." He further stated that the Board "is going to ruleiThe agreement between the parties did not contain an arbitrationclause Following the fifth grievance step, the Union is permitted to strike. SUNDSTRAND CASTINGS CO.in the Company's favor because we are planning to keepthe point open. The only thing the Company was going togive on would be 15 minutes of the 30 minute dock." 4The parties met on February 24 and March 2 to discuss anumber of fifth-step grievances. They reached no resolu-tion.The Respondent stated that the incentive programwould continue in effect and that disciplinary methodswould continue to be used in connection with the plan.As previously noted, Bell was discharged on March 24and Martin told McNeely that the termination of Bellwould precipitate a strike. McNeely responded by statingthat the Respondent wanted a strike in order to shift theblame of a permanent plant closedown to the Union.On March 26, at a union meeting, Lenoir informed theapproximately 200 members present that following the lastmeeting with the Respondent it would "do nothing" on thegrievances.He further told the membership that theRespondent had discharged Bell on the previous Fridayafternoon, claiming that he had struck a foreman. Thetestimony is that some 4 or 5 members stated that theywere present and that Bell did not touch the foreman.Lenoir also adverted to the Williams matter and stated thathe felt that "this is unfair labor practice." In addition, theUnion's attorney, Sugarman, spoke to the group, statingthatunfair labor practices had been filed against theRespondent and that in his opinion the Respondent hadcommitted unfair labor practices and, moreover, hadcommitted contract violations. The employees votedvirtually unanimously to strike as soon as possible.On the following day, March 27, McNeely asked Lenoirif the Union was going to strike. It is undisputed thatMcNeely told Lenoir that the "stuff you fellows have tookin the last month, I wouldn't have taken it for nothing inthe world. You should have been out of here long ago.How in the world you fellows took this stuff as long as youdid, I wouldn't know."As previously stated, the Union went on strike on March28. Early in April, McNeely stated to Martin and Fair thatthe Respondent "was using Tom Bell as a weapon to getthe guys to walk out on strike so they could close the jointdown."An informal settlement agreement was entered into bythe Respondent and the Regional Office, approved by theRegional Director on May 4. The notice posted by theRespondent under date of May 26 provided that, theRespondent would not give oral or written warnings,suspension, or other discipline to employees because ofproduction deficiencies as measured by the standardsestablished in the incentive pay program; that it would notin any like or related manner interfere with, restrain, orcoerce employees; that it would revoke the incentive payprogram; that it would rescind and revoke any oral orwrittenwarning, suspensions, or other discipline givenemployees because of production deficiency; that it wouldmake Harris whole for any loss of pay he suffered; and, ifproductionwarranted, the Respondent would offer to4The record shows, however, that it was not until May 10, and after anumber of grievance sessions between the Company and the Union that theCompany proposed a compromise on the "30-minute dock" grievance Inconsequence, counsel for the Respondent argues in his brief that "It isinconceivable thatMcNeely would accurately predict the terms of a419recall those employees who were laid off on January 28.The Union did not participate in this agreement.After the settlement agreement was entered into, Lenoirmet with union members on many occasions at the unionhall and on the picket line. The possibility of returning towork was discussed. According to Lenoir, many membersreferred toWilliams and they thought he had beenwronged by the Respondent and also toBell in a similarvein.Lenoir testified that the members felt these wereunfair labor practices and, according to him, stated, "Weare not willing to go back when the company had donethese people like they have been done, they won't doanything on it." Early in May, Martin, in the presence ofFair and McNeely, asked Malaney when the strike wouldbe over. According to Fair, Malaney answered that "Thisthing won't be over soon. If the guys had come back inwhen the Labor Relations Board ruled in their favor, thecompany would have stayed over, but as they didn't, theylet the company off the hook. We didn't lose the case afterall."Fair testified that in about the middle of June JoeVarick, the chiefengineerand superintendent of themaintenance department, stated that the Respondent"[w ]as looking for a way to close the place down to get Mr.Sadler and Mr. Taylor off the hook. The Union did exactlywhat Mr. Taylor and Sadler wanted them to do by walkingout." .5Lenoir further testified, without contradiction, that inmid-JuneMartin telephoned him and stated that he(Martin) had had a talk with McNeely that afternoon andthatMcNeely "told me that he was sent here at this plant... to give the Union hell, not settle any grievances withthem. That way maybe they would walk out." He furthertestified that he had been told by McNeely that VicePresident Sadler "went out on a limb to buy this plant"and that if the Union walked out it would get Sadler "offthe limb." McNeely also stated that supervisory and officepersonnel were receiving severence pay but that employeesrepresented by the Union did not get any.The parties met four times in May and also on June 29.At these meetings fifth-step grievances and the effects ofclosing the plant were discussed. At the first meetingfollowing the strike. Polgreen stated that the Respondentwas consideringceasing itsoperations in Chicago. Therewas further discussion of fifth-step grievances including thematter relating to Bell andWilliams;however,noresolutionwas reached. At a meeting on May 10, theUnion offered to extend the existing contract for 1 yearwith no wage increases and accord the Respondentdiscretion regarding the incentive program. In addition,there was further discussion of grievances but no settle-ment was reached, although the Respondent offered tocompromise 15 minutes of the "30-minute dock" griev-ance.At the May 19 meeting the Respondent rejected theUnion's contract offer and informed the union negotiatorsthat the Respondent would close. Attorney Sugarmencompromise taking placeseveralmonths in the future" and urges thiscircumstance, among others,as reflectingadversely on the credibility ofFairsTaylor is vice presidentand Sadler is president of the parentcorporation. 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDproposed severance pay on the same basis as had beengranted to employees who were severed in 1969 when themagnesium-aluminum divisionwas closed.However,Polgreen indicated that severence pay would not begranted.Grievanceswere discussed, particularly thematters relating to Bell and Williams, but no agreementwas reached.At the May 23meeting Polgreen stated thatthe Respondent would not grant severence pay to union-represented employees but he did state that it would begranted to office and supervisory employees under adiscretionary policy of the Respondent. No grievanceswere resolved.The final company-union meeting was held on June 29.The Union made an unconditional offer to return to work.The Respondent again refused the severence pay proposal,and offered no counterproposal. Grievances were dis-cussed and the Union accepted the 15-minute "dock"grievance settlement. The Union made a proposal thatBell's discharge be converted to a "quit" for purposes of hisemployment record, but the Respondent refused thissuggestion.There was no settlement of other grievances.Employees reported to work on July 3 and 5. However,no employees were ever reinstated. The Respondent ceasedall operations on July 21.When the magnesium-aluminum division of the Respon-dent closed in 1969, the Respondent granted severence payto the approximately 600 union-represented workers in thatdivision. The operative collective-bargaining agreement atthat time provided that the Respondent "will not make anydecision to permanently terminate any of its operations inany department or division of the company, until afterprior notice to the Union, and after good faith collectivebargaining with the Union in connection with any suchdecision."Fair testified that early in April McNeely stated, "Theseguys think that they're going to [get] severance pay, butthey are going to be disappointed because the supervisorswill get it, but they Won't." eThe Respondent's firm decisionto close theplant wasannounced at the May 19 meeting. Attorney Sugarmanproposed that severance pay be granted on the basis of theformula used when the magnesium-aluminum divisionclosed 3 years earlier. However, Polgreen stated that he didnot think severance pay was appropriate in view of theRespondent'smonetary losses.At succesivemeetings,Sugarman also proposed severance pay but the Respon-dent refused to go along with that proposal and offered nocounterproposals. stating there was no contractual obliga-tion to pay severance pay, that the Respondent had lostenough money already, and that union employees receivedbenefits under the contract which the nonunion employeesdid not receive.After the strike began on March 28, and until the finalclosing of the plant, supervisory employees crossed thepicket lines and performed the work of the strikers.About May 15 Taylor and Malaney met in the parentcorporation's offices in Rockford. At that meeting TayloradvisedMalaney that severance pay would be granted tosalaried employees. The supervisory, office, and clericalemployees were advised by Malaney on May 19 that theywould receive severance pay, and it was subsequentlygranted them.According to the Respondent,therewas a corporatepolicy on severance pay which was discretionary as appliedto subsidiaries,such as the Respondent.This discretionarypolicywas applied toSunstrandCastingCompany'ssalaried employees in 1972 but not to union-representedemployees because,according to Polgreen,"[t]here arethings that the foundry or the union employees enjoy thatoffice and supervisory employees do not enjoy" under thecontract. The Respondent informed the Union at the May23meeting that the supervisory, office,and clericalemployees would receive severance pay.Contentions and Conclusions1.The incentive pay plan issueCounsel for the General Counsel argues that theRespondent clearly violated Section 8(d) and Section8(a)(5) of the Act by instituting the incentive program. Herefers to the following interpretation of Section 8(d) of theAct rendered by the Board inC & S Industries, Inc.,158NLRB 454, 457.The statutoryintent to stabilize during a contractterm agreed-upon conditions of employment is appar-ent from the provisions of Section 8(d) of the Act,which defines the obligation to bargain. That sectionnot only imposes an obligation on each party to acontract to refrain from modifying the contract withoutcomplying with the notice and waiting period require-ments therein set forth,but also expressly provides thatthe "duties so imposed shall not be construed asrequiring either party to discuss or agree to anymodification of the terms and conditions contained in acontract of a fixed term,if such modification is tobecome effective before such terms and conditions canbe reopened under the provisions of the contract." Inline with that provision,the Board has consistently heldthat a partydoes not violate its bargaining obligationwhen it refuses to discuss changes proposed by theother party in the terms of an existing contract. TheBoard has also held that an employer acts in derogationof his bargaining obligation under Section 8(d). andhence violates Section 8(a)(5),when he unilaterallymodifies contractual terms or conditions of employ-ment during the effective period of a contract-andthis even though he has previously offered to bargainwith the union about the change and the union hasrefused.Thus, counsel points out that: (a) The incentive plan wasput into effect on February 9, clearly within the duration ofthe contract, which has an expiration date of May 15, and,consequently, under Section 8(d)(4), the contract could notbe unilaterally modified prior to May 15; (b) admittedlytherewas no agreement between the Union and theRespondent for the institution of the incentivepay plan;F It such he noted that,according to the Respondent,the decision toclose was made on May 15 SUNDSTRAND CASTINGS CO.(c) admittedly the contract contained a wage provisionsetting forth minimum and maximum hourly rates;(d) it isundisputed that in 1969,during collective-bargainingnegotiations,the Respondent proposed a wage incentiveplan similar to the one it instituted on February 9 whichwas discussed and specifically withdrawn by the Respon-dent.(See G.C. Exh.10.) Also, the Respondent proposed abroad management rights clause which specifically gavemanagement the exclusive right to institute an incentivepay plan;however,this proposal was withdrawn and anarrower management rights clause was included in thecontract.7On the other hand,counsel for the Respondent in hisbrief argues that the record shows that"it is clear that theCompany implemented the program only after it reached acollective-bargaining impasse with the Union."He pointsto the following sequence of events: (a) On November 30,1971, after preliminary discussion with local representa-tives of the Union,the Respondent notified the Interna-tional of its proposal to institute a wage incentive plan; (b)inDecember,InternationalRepresentative Trizna wasassigned to meet with the Respondent concerning the plan;(c) on January 13, representatives of Respondent and theUnion met and discussed the plan;(d) on January 28,representatives of the Respondent, including an industrialengineer,met with Trizna and other union representativesfor a detailed discussion of the proposed program,and theRespondent's existing standards were discussed,which theRespondent proposed to incorporate into the program andat this meeting the Union suggested that the Respondentexplain its proposal directly to the employees; (e) onJanuary 31, management representatives conducted meet-ings with the employees to explain the program and theemployees were assured that no one would be disciplinedfor failing to make incentive pay, that is,for failing toproduce in excess of 90 percent of standard: (f) onFebruary 3, the Union submitted the plan to the employ-ees, who rejected it, (g) only after the membership rejectedthe plan and continued insistenceby theUnion that theincentive system not be instituted without approval of theemployees,did the Respondent decide that it had noalternative but to install the program unilaterally.Concerning the alleged violation of Section 8(d), Counselfor the Respondent refers to the Board'sdecision inCentral Illinois Public Service Co.,139 NLRB 1407, enfd.324 F.2d 916(C.A. 7, 1963).In that case the Board statedat 1414:The contract modification restrictions of Section 8(d)apply, the Board has held, "to terms and conditionswhich have been integrated and embodied into acontract";they do not refer"tomatters relating to`wages,hours and other terms and conditions ofemployment'which have not been reduced to writing"Tidewater Associated Oil Company,85NLRB 1096,1099;Allied Mills, Inc.,82 N LRB 854.Counsel argues that,in the present case,the contract wassilent on incentives,with the consequence that there wererThis clause provides"The management of the plant and the selectionand direction of the working forces shall be vested exclusively in the421no terms or conditions in the contract that the Respondentsought to modify.InC & S Industries supra,the Board heldthat an employer violated Section 8(d) when it instituted awage incentive plan in the face of a negotiated contractprovision requiring that "there shall be no change in themethod of payment of any employee covered by thisagreement without prior negotiations and written consentof the Union."Moreover,counsel for the Respondentargues that in the present case the contract included aspecific provision which bound the Union "on behalf of itsmembers"to "cooperate with the company in encouragingby all available means an increase in the productivity of itsemployees, individually and collectively,in all divisions ofthe Company."Thus,counsel for the Respondent argues that by this"mutual cooperation"clause the Union"waived its right toarbitrarily reject the Company's good faith efforts toincrease productivity through the institution of an incen-tive program."It further argues that,inasmuch as the planincorporated the same work standards that were already ineffect and guaranteed that there would be no reduction inwage rates,"the only conceivable reason for the rejectionwas that the employees simply objected to increasingproduction.By their unwillingness to cooperate in thesedire circumstances,the employees breached their promise"contained in article VI, of the contract.When the employees rejected the plan, the Respondenthad the following alternatives:(a) to continue as it was,thereby facing virtually certain plant closure,or (b) it couldinstall the plan in the hope that this would save thefoundry.The Respondent chose the latter course andcounsel argues that this action"neither violated norchanged any contract provision and ... furthermore, thisaction was fully supported by Article VI of the agreement,as well as by the management rights clause."In my opinion,theC & S Industriescase is distinguisha-ble.In that case,the agreement between the partiesprovided that "there shall be no change in the method ofpayment of any employee covered by this agreementwithout prior negotiations and written consent of theUnion."No such provision appears in the present matter.To the contrary, the agreement provided that the Unionwould"cooperate with the Company in encouraging by allavailablemeans an increase of the productivity of theemployees, individually and collectively,in all divisions ofthe Company." In my view,by this"mutual cooperation"clause,the Union relinquished its right arbitrarily to rejecttheRespondent's efforts in good faith to increase pro-ductivity through the institution of an incentive program.Inasmuch as the plan incorporated the same workstandards as were already in effect and, moreover,guaranteed that there would be no reduction in wage rates,it seems fairly evident that the employees rejected the planbecause they objected to increasing production.From this,I infer that the employees did not live up to the promisecontained in article VI of the agreement. I do not view thisas a "modification"of contractually established terms andconditions of employment,within the meaning of Section8(d) of the Act.I conclude and find,therefore, that bycompany, subject to the terms of this Agreement " 422DECISIONSOF NATIONALLABOR RELATIONS BOARDinstituting the incentive plan under the circumstancesoutlined above,the Respondent did not violate Section8(a)(5) or 8(d) of the Act. Accordingly,this aspect of thecomplaint will be dismissed.Inasmuch as I have found that the institution of theincentivepay plan didnot constitute a violationof the Act,itnecessarily follows that the layoff which floweddirectlyfrom the plan cannot be regarded as violative of Section8(a)(5) or 8(a)(3) of the Act.2.The discipline of Hams and the suspension ofWilliamsConcerning the discipline of Harris, a union committee-man, it isevident that Foreman Camerano told Harris andShop Chairman Lenoir that if Harris did not come up toproduction standards he would be suspended under"orders" given to Camerano. Moreover, McNeely toldMartin and Fair that Harris "was a good example for themen to start on, a good example to start on thecommitteeman to get the guys to accept the incentiveprogram." I conclude and find that the suspension ofHarris was violative of Section 8(a)(3) and (1) of the Act.With respect to the suspension of Williams, it isundisputed that he was outspoken in his opposition to theincentiveplan program at the January 31 meeting.Moreover, when McNeely and Valaska held meetings withemployees in the various departments on February 8,Williams again spoke out against the plan, stating that"this thing wasn't any good." McNeely testified thatWilliams was the only "name" he remembered of thosewho opposed the incentive program. Fair testified that onFebruary 11, McNeely told him that the Company wasgivingWilliams a 30-day suspension for "deliberately""messing up" some 70 castings. Fair argued that other menwere doing the same type of work and that Williamsshould be given a verbal and written warning before beinggiven a suspension. To this, McNeely responded thatMalaney had ordered that Williams be given a 30-daylayoff and that he and another employee, A. T. Staten,came from another plant where an incentive program wasin effect and that the Respondent would "have to getsomething on them to get them out of the plant altogether,so, otherwise them two guys will make it hard for the otherguys to accept the incentive program." When informed ofthe 30-day suspension,Williams protested that he wasmerely following instructions given him by McNeely andFair concerning the amount of "paste" to apply to thegooseneck of the core machine.About a month before the suspension, McNeely hadinstructedWilliams and three other employees "to put thepaste across the gooseneck five times to make sure we got agood seal." After being informed of his suspension,McNeely instructed Martin and Fair to observe Williamsduring the balance of the shift. They did so and determinedthat the application of too much, i.e., five layers, was thecause of the scrap product. However, Martin stated thatWilliams had no business being given a 30-day suspensionsince he was merely following the instructions given him byFair and McNeely.3.The termination of BellWith regard to the terminationof Bell,who had workedfor the Respondent or its predecessor for something over24 years, it is undisputed that on March 24, McNeelyaccused Bell of striking his Foreman Sudir. McNeelyarranged for a first-step grievance meeting immediately butrefused to permit the witnesses to the occurrence to bepresent. Shop Chairman Lenoir said that he would notattend any meetings without witnesses and instructed Bellto go home. Bell went out the front door and McNeelyfollowed him into the middle of the street and shouted thatBell wasfired and not to come back.Bell andJ.C. Hams,a witness to the alleged incident, testified that no assaultoccurred and that Sudir and Bell merely had a shortconversation concerning the desirability of putting coldiron into a hot furnace. According to the creditedtestimony, Sudir walked away when Bell questioned hisjudgment concerning the matter. Sudir did not testify.The first- and second-grievance step meetings were heldon March 27 and McNeely again refused to permit thewitnesses to the incident to be present. The discharge wasupheld. The following 2 days, Lenoir approached Valaskaon several occasions to request a meeting on the Bellincident but each time Valaska stated that he did not havetime.The procedure in the Bell case was in marked departurefrom the prior history of handling grievances, according tothe testimony of Lenoir. He stated that Respondent hadnever refused to allow witnesses at the early stages of thegrievance, had never discharged an employee outside ofthe plant or after working hours, had never discharged anemployee prior to the first two steps of the grievanceprocedure, and that the plant manager had never refusedto process a third-step grievance no later than 1 day afterthe second step.According to Fair, the day following the allegedaltercationMcNeely told him and Martin that Bell hadstruck a supervisor. Fair responded that he did not believethis and McNeely stated that Bell had been discharged.Martin then stated that McNeely was "making a bigmistake" and that the employees would go out on strike.McNeely responded that he agreed with him as "This iswhat we want them to do. We want to let Rockford know ifwe close the joint it wouldn't be our fault. It is the Union'sfault because they would not cooperate. If they walk out,theywill take the monkey off the Company's back."On the other hand, counsel for the Respondent asserts inhis brief that the procedure followed with respect to theBell grievance was in accord with the contract. Thus, hepoints out that article XVI, section 3, provides that beforedisciplinary action is taken, the foreman involved "shalladvise the committeeman of the department and the shopchairman as to the reasons and circumstances and affordthem an opportunity to discuss the case." There is noprovision for having witnesses at such a disciplinarymeeting.Moreover, section 5 of the same article specifical-ly excludes witnesses from the first step of the grievanceprocedure.According to the contract, witnesses are notpermitted until step four of the grievance procedure.Accordingly, counsel contends that McNeely was onlycomplying with the disciplinary procedure provided by the SUNDSTRAND CASTINGS CO.contract. Counsel points out that when Lenoir refused toparticipate in the meetings and-discuss the case,Bell leftthemeeting and McNeely "had no choice but to supporthis supervisor and assess the appropriate discipline. All ofthis is simply unrelated to any protected union activities."Concerning the contention of counsel for the GeneralCounsel that the Respondent dischargedBell inorder to"precipitatea strike by employees," counsel for theRespondent states that that charge "is baseless and withoutsupport. The Union had served notice of its intent to strikelong before Bell's discharge. Furthermore,it isplain thatthe strike was caused by unsettled grievances relating toother matters, as the notice from the Union indicated .. .(theUnion could not legally have struck over the Belldischarge until after it had been processed through thegrievance procedure)."Although Foreman Fair testified that McNeely oncestated that the Respondent had used Bell "as a tool to getthe employees to go on strike," McNeely denied havingmade such a statement or having such an intention. In thisrespect, I credit McNeely inasmuchas it seemsonly logicalthat when told that Bell had struck Gupta he would takeaction to support his supervisor.Iconclude that the preponderance of the evidenceconcerning the termination of Bell supports the position oftheRespondent.Accordingly, the allegation that theRespondent violated Section 8(a)(3) and (1) of the Act byterminating Bell will be dismissed.4.Alleged failure to process grievancesAfter Bell's discharge the parties held a number ofgrievancemeetings,but they were unable to resolve any ofthem. At a union meeting on March 26, Lenoir told theapproximately200members in attendance that theRespondent would "do nothing" on the grievances andthat Bell had been discharged allegedly for having struck aforeman. The record shows that some four or five membersstated that they were present and that Bell did not touchthe foreman. Both Lenoir and the Union's attorney,Sugarman, told the group that the Williams matterconstituted an unfair labor practice and Sugarman addedthat unfair labor practice charges had been filedagainstthe Respondent, and that, in his view, the Respondent hadcommitted contract violations.The employees votedvirtually unanimously to strike and did so on March 28.Early in April McNeely allegedly told Martin and Fairthat the Respondent was using the Bell incident in order"to get the guys to walk out on strike so that they couldclose the joint down."The only evidence that the Respondent delayed in thehandling of any grievance was that Plant Manager Valaskatold Lenoir that he was too busy to meet with him on theBell grievance on March 27 and on the morning of March28.8 In this regard, it should be noted that the Respondent8DoubtlessValaska was busy on those dayssince theUnionhad taken astrikevote on March 26 and the union walkout (whichtookplace on March28) was imminent9 In his brief, counsel for the Respondent states that"the real objectionsof the Unionto the Company's grievance handling appears to be that theCompanywould not givein to the Uniondemands asithaddone in thepast " Counsel for theRespondent notes thatthe contractdid not containan arbitration clause and that theUnion legallywas permitted to strike over423had met with the Union and completed steps one and twoof the Bell grievance procedure the morning of Monday,March 27, following his discharge the previous Friday.Counsel for the General Counsel, with respect to any othergrievances, failed to show a single instance of delay on thepart of the Respondent. Indeed, with respect to everygrievance for which an approximate filing date wasestablished, the record shows that the grievance wasprocessed through the fifth step with expedition. Thus, theincentive system was installed on February 9 and the fifth-step grievance meeting over that matter and all relatedgrievances was held on February 24. With regard to theBell grievance, which was filed on March 27, it reached thefifth step of the grievance procedure on May 2. There wasno evidence that any grievance failed promptly to reachthe fifth and final step of the grievance procedure. Iconclude, therefore, that the allegation of the complaintregarding delay or failure to process grievances is withoutmerit.9As far as appears, the Union never contended that thediscipline givenWilliams was in any manner related to hisopposition to the incentive system. Indeed, he was by nomeans the only employee who spoke out against theinventive plan.Many other employees vocally opposed itand, according to testimony submitted by the Union, themembership was nearly 100 percent against it. The issuepressed by the Union concerned whether the number ofcastings actually scrapped was only 31 instead of 51 andwhether the Respondent could prove that it was Williamswho caused the scrap. When the Union filed charges inCase 13-CA-11299 on March 3, it did not alleged that thesuspension of Williams was violative of the Act; nor didtheUnion raise this issue before the Board when thesettlement agreement was entered into in May. Whencharges were filed in Case 13-CA-11689, the Union stilldid not allege that the suspension of Williams was aviolation of the Act. Thus, argues the Respondent, it "isclear that the Union regarded Williams' case as nothingmore than a disputed disciplinary action, which is exactlywhat it was."The Respondent argues that uncontradicted evidence inthe record establishes that Williams was disciplined forcause.He had been making identical cores for over 2months without applying excess paste and then, all of asudden, he produced several thousand dollars worth ofcastings that had to be scrapped. The Respondent pointsout that if it had "been intent upon getting rid of Williamsbecause of his opposition to the incentive plan, it certainlycould have fired him for causing the scrap. However, itchose the more lenient penalty, thereby showing its goodfaith.Williams returned to work on March 11, withoutfurther incident."Iagreewith the Respondent, for substantially theunsettledgrievances,this,according to counsel for the Respondent,explainswhy it was "nosurprise thatthe Companyhad been forcedto yieldon mostpast grievances." Counsel forthe Respondent also notesthat theUnion "was equallyadamant in its positionsthroughout the periodinvolved In this regard,the record shows that the Union never offered tocompromisea single issue.The Company offered to compromise on theonly grievance for whichsettlement was reached,the '30-minute dock'grievance" 424DECISIONS OF NATIONALLABOR RELATIONS BOARDreasons it advanced. Thus, the complaint as to Williamswill be dismissed.5.Thesettlement agreement in Case13-CA-11299The Regional Director and the Respondent entered intoa settlement agreement under date of May 4. The evidenceisuncontradicted that the Respondent took every actionrequiredof it pursuant to that agreement. Thus, itwithdrew the incentive plan, revoked and withdrew allwritten and oral warnings allegedly issued pursuant to theincentive plan, paid Harris backpay for the time of hissuspension, agreed to recall laid-off employees as jobsbecame available, and posted the required notices andadvised the Regional Office of its actions. On the otherhand, counsel for the General Counsel argues that theRespondent "committed new and independent unfair laborpractices subsequent to entering into the SettlementAgreement." Thus, he asserts that the Respondent violatedSection 8(a)(3) of the Act on June 29 by refusing toreinstate unfair labor practice strikers. Moreover, he statesthat on May 19 and thereafter the Respondent violatedSection8(a)(3)by denying severance pay to unionemployees. General Counsel argues that the Respondent'sconduct between January and July "reveals a course ofdevious and flagrant conduct." He contends that the"virtual ramrodding of the incentive plan upon theemployees by illegal discipline and the suspensions ofHarris and Williams, followed by a calculated policy ofunfair labor practices and refusal to resolve grievances inorder to compel and prolong a strike, reflects theoverwhelming bad faith by the Company." He contendsthat,by discharging Bell, the Respondent desired to"insure that the Union strike." Moreover, he asserts thattheRespondent's conduct subsequent to signing theagreement "shows that its bad faith and antiunion animuswas of a continuing nature." Finally, he urges that thesettlement agreement had to be set aside in order toestablish the various unfair labor practices which causedand prolonged the strike, and that by refusing to reinstatethe strikers on June 29, thereby violating Section 8(a)(3) ofthe Act, the Respondent "forfeited any right to hide behindthe Settlement Agreement." Finally, it is urged that theRegional Director "never put his imprimatur of compli-ance" on the agreement, inasmuch as under Board practiceand "implicit in the terms of the Agreement" the latter "isnot fully consummated until the Notice of Complianceletter is sent out."Counsel for the Respondent refers to the dissentingopinion of Chairman Miller inInternational Photographers,Local 659, IATSE,197 NLRB 1 187, 1192 (1972), where theChairman made the following observations:We have a very real interest in settling charges, sinceif it were not for the fact that over 90 percent of suchcharges are disposed of by settlement and other earlymethods of disposition at the regional level, this Boardwould be inudated by such a caseload that we would betotally paralyzed. Considerations of equity also requirethat a respondent which has in good faith bound itselfto a course of complying with such an agreementshould be entitled to rely on compliance therewith bythe other party or parties, and not be subject to theirwhim or caprice in deciding to withdraw after adefinitive agreement has once been executed. Indeed, ifitbecomes known that a party cannot rely on suchagreements and if instead they are mere will o' thewisps doomed to disappear at the whim of the othercontracting party, how can we expect respondentsseriously to consider entering upon settlement discus-sions?Members Fanning and Kennedy, who constituted themajority in that case, held that the Regional Director didnot commit reversible error in withdrawing approval of thesettlement agreement and reopening the case for furtherproceedings, under thecircumstancesof the case. Themajority stated: "While settlement agreements are entitledto be treated with sanctity and should not be lightly setaside,we recognize that circumstances can exist whichwarrant permitting withdrawal from a settlement agree-ment. Such is the case here."Following the execution of the settlement agreement,Shop Chairman Lenoir met with union members onnumerous occasions at which the possibility of returning towork was discussed. Lenoir testified that many membersfelt thatWilliams and Bell had been wronged and that theRespondent had thereby committed unfair labor practices.In rrud-June Joe Varick, the chief engineer and superin-tendent of the maintenance department, told Fair that theRespondent was looking for "a way to close the placedown to get Mr. Sadler and Mr. Taylor off the book, andthat the Union had done exactly what Taylor and Sadlerwanted them to do by walking out." It is not contradictedthat in mid-June Martin telephoned Lenoir and stated thatMcNeely had told him (Martin) that McNeely had beensent to the plant "to give the Union hell, and not settle anygrievances with them. That way maybe they would walkout."In his brief, counsel for the Respondent discusses thecredibility of Foreman Fair, whose testimony he describesas "so improbable and filled with discrepancies and half-truths that it cannot be credited." Fair had been employedfrom September 1955 until the plant closed on July 21,1972. In 1971 and 1972 he was a night supervisor oversome 30 employees. I watched Fair closely as he testified,because it was a little difficult to understand him onaccount of a slight speech defect. In view of counsel'scharacterization of the testimony of Fair, I have carefullyread the testimony bearing thereon and have consideredthe objective points made by counsel for the Respondent inhis brief.Counselmakes the following points concerning thecredibility of Foreman Fair:(1)He testified that in early March, in a conversationwithMcNeely, the latter told him that the Company wasnot going to give an inch on any grievances and thatMcNeely stated that "the only thing the Company wasgoing to give on would be fifteen minutes of the thirtyminute dock." By contrast, the record shows that it was notuntilMay 10 and only after a number of grievancemeetings with the Union that the Company for the firsttime proposed a compromise on the 30-minute dock SUNDSTRAND CASTINGS CO.grievance. In view of this, counsel submits that it isinconceivable thatMcNeely would actually predict theterms of a compromise taking place several months in thefuture," and that certainly in earlyMarch when thestatement was allegedly made "the possibility existed thatthe Union would give in on the grievance and that it wouldnot even have to be compromised, or that it might becompromised on a different basis."(2) Fair testified that he did not know about the defectivecastingsmade by Williams until McNeely came up andtoldhim that Williams "had deliberately ruined 70castings."However,McNeely testified that Fair camedown and looked at the castings with Martin and McNeelybeforeWilliams' name was mentioned. Fair testified thathis first concern when he learned of the scrap problem waswhyWilliams should be suspended when he had awarning. Counsel argues that McNeely's version "is moreprobably," in that it would seem logical that a supervisorwould be shown scrap produced by a man immediatelyunder his supervision and that the scrap production wouldbe his first concern rather than whether the employeeinvolved had been given a warning.(3)Fairmade no reference to his having instructedWilliams concerning the application of past, thus leavingthe impression that McNeely's alleged instructions werethebasis for his believing the discipline too harsh.However, Williams testified that Fair gave him instructionson several occasions to "use plenty of paste" and thatMcNeely had not given him any instructions for at least amonth.(4) Fair testified that the Respondent wanted to shut theplant down and wanted to have the employees walk out.Witnesses for the Respondent denied any such intentionand, argues counsel, the record shows how unlikely itwould be. Respondent had spent hundreds of thousands ofdollars on plant equipment and was "trying desperately tooperate the plant."(5)Counsel suggest that Fair's allegiance was with theunit employees and refers to the fact that when told thatBell had struck a supervisor, Fair's first comment was "Idon't believe it."When informed that the incentive planwould be placed in operation he objected on the groundthat the Union would not accept it, and he objected todisciplining employees for low production, contending thathe had been instructed "to find something to discipline"them for whether they were "innocent or guilty." Finally,counsel points out that Fair attributed statements to eitherMcNeely or Malaney which they categorically denied evermaking. Counsel, therefore, submits that Fair's testimony,which is not corroborated, "cannot be credited as againstthat of McNeely, Malaney and other Company witnesses."While I am persuaded that Foreman Fair was sympa-thetic with the Union's cause, I am not convinced that heknowingly distorted his testimony to favor the position oftheUnion and counsel for the General Counsel. He has10 1 have not overlooked the fact that he stated that the decision tochange the "dock" from 30 minutes to 15 minutes was reached in earlyMarch, whereas, the preponderance of the evidence indicates that it actuallywas reached in May. I do not regard this discrepancy as warranting therejectionofhis testimonyWhile I recognize that the Respondent'switnesses denied the statements attributed to them by Fair, I am of theopinion that Fair did not fabricate out of whole cloth the remarks he425been employed by the Respondentsince1955 and duringthe last 2 years he had occupied the position of foremanover some 30 employees. Fair appeared to me to be acandid witness who responded to questions forthrightlyand without hesitation. I do not believe that he colored histestimony to- favor the government's case and, accordingly,I conclude that he is entitled to be credited.io6.Failure to recall strikersOn July 3 and 5 the striking employees offered to returntowork.As of either date, however, so argues theRespondent, it had eliminated most of their jobs pursuantto a plant closedown and the jobs that remained werebeing performed by office employees and supervisors. Iturges that since they have been permanently replaced, theyhad no claim to job reinstatement, unless they were strikingover unfair labor practices. The Respondent's position isthat the strike was economic in nature from its beginning.However, it further contends that assuming that theinstitution of the incentive plan and the allegedly relateddiscipline in layoffswere unfair labor practices, thesettlement reached in May "eliminated those matters fromstrike consideration and converted the continuing strikeinto an economic strike."As we haveseen,Respondent revoked its incentive plan,revoked all discipline allegedly assessed pursuant thereto,paidHarris backpay for the period of suspension, andinformed the Union that the employees laid off would berecalled as soon as possible. Thus, argues the Respondent,"there were no longer any outstanding issues between theCompany and the Union over the incentive plan or relateddiscipline.Therefore, these matters, even if unfair laborpractices,were not the cause of the continuation of thestrike and cannot serve to make it continue as an unfairlabor practice strike." I'Shop Chairman Lenoir testified, with respect to why thestrike continued afterMay 4, that he had "talked withmany of the members, and many of the members told me,they said, `Jimmy, we have Willie Williams, who we felt theCompany did wrong; we have Tom Bell, who we felt theCompany did wrong, and we feel that it is an unfair laborpractice, and we are not willing to go back in there whenthe Company done these people like they have been done,they won't do nothing on it.' " Thus, the issue of whetheror not the strike continued as an unfair labor practicestrike turns on the resolution of the issues relating to Belland Williams.As I have found above, the Respondent did not commitany violation of the Act in connection with the terminationof Bell or the suspension of Williams. It follows, therefore,that the continuation of the strike cannot be ascribed toany unfair labor practices. It follows, therefore, that whenthe employees offered to return to work on July 3, they hadbeen permanently replaced by supervisors and officeascribed to fellow supervisors.It seems to me to border on the incredible toattribute to Fair such animosity toward his employer of some 18 years ascounsel for the Respondent suggests in his brief11In support, the Respondent citesA 0 Corporation, Smith, Granite CityPlant v N LR B,343 F.2d 103 (C.A 7, 1965), andNelson B Allen,149NLRB 229 (1964) 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDworkers and, moreover, the Respondent was engaged inwinding down operations preparatory to closing the plant.Even if it be assumed that the institution of the incentiveplan and the allegedly related discipline and layoffs wereunfair labor practices, theMay settlement agreementeliminated these matters from strike consideration andconverted the strike into an economic strike. In theNelsonB. Allencase,supraat 245, the Trial Examiner stated, andthe Board adopted his statement, that:After January 23 when valid offers had been made toall[pursuant to a Board settlement agreement],however, all remained on strike to seek a contract.Their status thus would change from unfair laborpractice strikers, to economic strikers,unlessit can besaid that in pursuing such objective they were protest-ing an unlawful refusal to bargain. Since I have foundthat the Respondent was, by this time, meeting itsstatutory bargaining obligation, I must conclude thatthe continuing strike was for an economic object, andthat the drivers who remained away became economicstrikers.Moreover, the Respondent argues that even if it beassumed that the employees were unfair labor practicestrikers it would have been an unreasonable requirementfor the Company to have called them back.Polgreentestified that by the time the question of recall came up, theRespondent had closed its semi-steel division and waswinding down operations in its investment division. Officeemployees were dividing their time between the office andthe production floor and were doing the little productionwork that was left. Moreover, points out the Respondent,only 10 to 12 days remained before final shutdown and itwould have taken a number of days to determine whoshould be recalled to what jobs under the terms of thecontract.In addition, counsel for the Respondent points out that aquestion exists as to whether the request to reinstate madeon July 3 was an appropriate offer, since, "it spoke in termsof reinstating all strikers rather than those for whichpositions were left. It was not until July 8, that the Unionformally retreated from this position (R. Exh. 9) "The record shows that the Respondent advised theUnion of the possible plant closing on May 2 andthereafter discussed with the Union possible ways andmeans of continuing operations. During this time Polgreenassured Attorney Sugarman that if the decision to closewere made, the Respondent would be willing to bargainover the effects of the closing upon employees. At ameeting on May 19, the Respondent informed the Unionof its final decision to close. On this occasion, AttorneySugarman introduced the question of severance pay andasked what the Respondent's position was with regard to it.Polgreen responded that he did not think severance paywould be appropriate in view of the magnitude of thelosses sustained at the foundry, but that Respondent wouldconsider any firm proposal that the Union would make.Sugarman then proposed that severance be paid on thesame basisas it had been paid in 1969 to the magnesium-aluminum employees. Polgreen told Sugarman that hewould try to get him an answer that day. However, afterbeing unsuccessful in attempting to reach his superiors bytelephone, Polgreen informed Sugarman that the Companywould take the question of severance pay under considera-tion and communicate with the Union at a later date. Thepartiesmeton May 23. At that time they discussed theseverance pay plan for office and supervisory employees.The Union argued this severance plan was discriminatoryin that it provided severance pay for unrepresented officeemployees but not for union-represented productionemployees. Polgreen took the position that there weremany differences in benefits for the two groups, including,among other matters,pension contributions.Polgreenoffered to make an analysis comparing benefits for officeemployees with the benefits of union-represented employ-ees.However, Sugarman did not ask that such an analysisbe made and stated that he did not regard the difference inbenefits as an adequate answer.Polgreen again stated thattheRespondent's position that severance pay was notappropriate in view of the very substantial losses incurredat the foundry.Sugarman and Polgreen had two telephone conversa-tions late in May and early in June in which the subjectmatter of the discussion was substantially similar to whathad been discussed at the May 23 meeting. On June 29, theparties had a meeting under the auspices of the FederalMediation and Conciliation Service, where the issue ofseverance pay was discussed. Sugarman asked if theRespondent had a counterproposal and Polgreen respond-ed by stating that the Respondent had considered theseverance pay request and had decided todenyit.In my view,the General Counsel has failed to sustain hisburden of proving lack of good faith on the part ofRespondent. All he proved is that with regard to a singleissue the Respondent refused to accede a union demand, orconversely, that the Union refused to accede to a proposalof the Respondent. Section 8(d) of the Act provides thatthe requirement of good-faith bargaining"does not compeleither party to agree to a proposal or require the making ofa concession." It seems plain to me that the Respondentwas not required to compromise its position and to give theUnion more benefits upon the closing of the plant. It seemsobvious that these are matters for bargaining and notsubject to the judgment of the Board. As the courtobserved inChevron Oil Company, Standard Oil Companyof Texas Division v. N.L R.B.,442 F.2d 1067, 1074 (C.A. 5,1971):Collectivebargainingby its verynature is"an anneal-ing processing hammered out under the most severeand competing forces and counteracting pressures."N.L.R.B. v. Dalton Brick & Tile Corp.,5th Cir. 1962,301F.2d 886, 895. The Board is charged with theresponsibility of overseeing and refereeing the bargain-ing process, but it is not empowered to compel, eitherdirectly or indirectly, concessions or otherwise sit injudgment upon the substantive terms of the agreement.It follows that"it is not for the Board to balance thescales or equalize or neutralize pressures in the name oflack of good faith." [Citations omitted.]General Counsel further contends that it was illegaldiscrimination for the Respondent to accord severance pay SUNDSTRAND CASTINGS CO.427tounrepresented office employees and not productionemployees who were represented by the Union. In thisconnection, it should be noted that the office plan makesno distinction between office employees represented by aunion and those not so represented. It is further clear thatif the production workers here were not represented by aunion they still would have no right to participate in theoffice plan. In other words, the distinction is betweenofficeemployees and production employees, and notbetween represented and unrepresented employees. In thisregard, the Board and the Courts have consistently heldthat, in the absence of proof of unlawful motive, it is not anunfair labor practice for an employer to grant benefits tounorganized employees and withhold the same benefitsfrom organized employees. See e.g.,Chevron Oil Company,supra;Firestone Synthetic Fibers Company,374 F.2d 211,216 (C.A. 4, 1967);B.F.Goodrich Co.,195 NLRB 914(1972); andQuaker Tool & Dye, Inc.,169 NLRB 1148(1968). Thus in theGoodrichcase, the Board stated that"[T ]he granting of new profit-sharing benefits to unorgan-ized employees but not to represented employees is not,standing alone, prohibited discnmination. The Act doesnot impose upon an employer the obligation to grant orconfer upon represented employees the right to receivesuch benefits solely on the basis that like benefits wereconferred elsewhere."In my opinion, the record evidence shows that, in view ofthe very substantial losses over the entire 5-year period thatthe Respondent operated the foundry, the Respondent hadthe compelling business justification for refusing gratui-tously to grantseverancepay not required by the terms ofthe contract with the Union. Accordingly, I shall dismissthis allegation.CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within themeaning of Section 2(6) and(7) of the Act.2.The Unionisa labor organization within themeaning of Section 2(5) of the Act.3.By suspending employee Preston Harris the Respon-dent violated Section 8(a)(3) and (1) of the Act.4.The aforesaid unfair labor practice is an unfair laborpractice affecting commerce within the meaning of Section2(6) and (7) of the Act.5.In all other respects as alleged in the complaint,Respondent has not engaged in conduct violative of theAct.THE REMEDYIn order to effectuate the policies of the Act, I find itnecessary that the Respondent be ordered to cease anddesist from the unfair labor practices found and from anylike or related invasion of the rights of employees underSection 7 of the Act, and to take certain affirmative action.[Recommended Order omitted from publication.]